Title: From John Adams to Ralph Izard, 25 September 1778
From: Izard, Ralph
To: Adams, John


     
      Sir
      Passi September 25 1778
     
     I have received with much Pleasure, your Favour of Yesterdays Date. No Appology was necessary, for the delay of So few days, to an­swer a Letter the Contents of which did not, from any public Consideration, require haste. My most fervent Wishes, mingle themselves with yours, that the happy Time may soon arrive, when We may enjoy the Blessings of Peace uninterrupted by disputes, with any Power whatever: But alas! my private opinion is Apprehensions are very Strong, that We are yet a great Way at a distance from So great a Felicity.
     You will readily, acknowledge the Impropriety of my entering into the Question concerning the Duty of the Commissioners here, to have made the Communications of the Treaty, which you mention: But of this you may be assured that I shall at all Times, hold myself obliged to you for the Communication of your sentiments, upon any public affair.
     I am therefor sorry that in your Letter you have confined yourself to that Part of the Treaty, upon which I particularly requested your Sentiments. And I now take the Liberty to request your Sentiments upon every Part of the Treaty, which you conceive liable to doubtfull Construction, or capable of producing Discontent or Dispute. For I have the honnour to be fully of your Opinion that it is of very great Importance to be upon our guard and avoid every Cause of Controversy with France as much as possible. She is, and will be in Spight of the obstacles of Language, of Customs, Religion and Government, our natural Ally against G. B. as long as she shall continue our Ennemy, and that will be at least as long as she shall hold a foot of Ground in America, however she may disguise it, and whatever Peace or Truce she may make.
     You have mortified me much by mentioning a Conversation at Mr. Bertins, which if you understood me perfectly and remember it right had either too much of Phylosophy or of Rhodomontade, for a Politician, especially for a Representative of the United States of America, and more especially still for a Citizen of the Massachusetts Bay.
     Your sentiments of the Fishery as a source of Wealth of Commerce and naval Power are perfectly just, and therefore this Object will and ought to be attented to with the Utmost Precision and cherished with the most anxious Care.
     Nevertheless Agriculture is the most essential Interest of America, and even of the Massachusetts Bay, and it is very possible to injure both, by diverting too much of the Thoughts and Labour of the People, from the Cultivation of the Earth, to Adventures upon the Sea. And this in the opinion of some Persons has been a fault in the Massachusetts Bay. Experience had taught Us, in the Course of this War, that the Fishery was not so essential to our Welfare as it was once thought. Necessity has taught Us to dig in the Ground instead of fishing in the sea for our Bread, and We have found that the Resource did not fail Us. The Fishery was a source of Luxury and Vanity that did Us much Injury: yet this was the Fault of the Management, not of the Fishery. One Part of our Fish went to the West India Islands for Rum and Molasses to distill into Rum, which injured our Health and our Morals—the other Part went to Spain and Portugal for Gold and Silver the whole of which, almost went to London, Sometimes for valuable Articles of Cloathing, but too often for Lace and Ribbons.
     If therefore the Cessation of the Fishery for twenty years to come was to introduce the Culture of Flax and Wool, which it certainly would do as far as would be necessary for the Purposes of Decency and Comfort, if a Loss of Wealth should be the Consequence of it, the Acquisition of Morals and of Wisdom would perhaps make Us gainers in the End.
     These are vain Speculations I know. The Taste for Rum and Ribbons will continue, and there is no Means, for the New England People to obtain them So convenient as the Fishery, and therefore the first opportunity will be eagerly embraced to revive it.
     As a Nursery of Seamen and a source of naval Power it has been and is an object of serious Importance, and perhaps indispensably necessary to the Accomplishment and the Preservation of our Independance. I shall therefore always think it my Duty, to defend and secure our Right to it, with all Industry and Zeal, and shall ever be obliged to you for your Advice and Co operation. Pardon the Length of this Letter, and believe me, with much respect Esteem your Friend and servant.
    